                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

TEENA M. SHELTON,

       Plaintiff,

v.                                                                        No. 19-cv-1039 WJ/SMV

ANDREW SAUL,
Commissioner of the Social Security Administration,

       Defendant.

       ORDER GRANTING MOTION TO PROCEED IN FORMA PAUPERIS AND
                    DIRECTING SERVICE OF PROCESS

       THIS MATTER is before the Court on Plaintiff’s Application to Proceed in District Court

without Prepaying Fees or Costs (Long Form) [Doc. 2] (“Motion”), filed on November 7, 2019.

Plaintiff requests that she be permitted to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

The Court, being fully advised in the premises, FINDS that the Motion should be GRANTED.

       IT THEREFORE ORDERED, ADJUDGED, AND DECREED that Plaintiff’s

Application to Proceed in District Court without Prepaying Fees or Costs [Doc. 2] is GRANTED.

Plaintiff may proceed in this action without payment of a filing fee, costs, or security therefor.

       IT IS FURTHER ORDERED that the United States Marshal Service serve the summons

and complaint on the United States Attorney, the Attorney General, and the Office of the General

Counsel of the Social Security Administration.

       IT IS SO ORDERED.

                                                      ____________________________________
                                                      STEPHAN M. VIDMAR
                                                      United States Magistrate Judge
